DeNNY, J.
Each defendant assigns as error the refusal of the court below to sustain his motion in arrest of judgment.
The indictments are bottomed on the provisions of G.S. 14-329 which, in pertinent part, reads as follows: “If any person shall manufacture, sell, or in any way deal out spirituous liquors, of any name or kind, to be used as a drink or beverage, and the same shall be found to contain any foreign properties or ingredients poisonous to the human system, he shall be guilty of a felony and shall be imprisoned in the State’s prison not less than five years, and may be fined in the discretion of the court.”
The bills of indictment do not follow the language of the statute in that they do not charge that defendants did manufacture, sell, or deal out spirituous liquors, to be used as a drink or beverage, to wit, 42 gallons of whiskey containing “foreign properties or ingredients poisonous to the human system, in violation of G.S. 14-329.” (Emphasis added.) Instead, the bills of indictment charge that the defendants did manufacture, sell, or deal out spiritous liquors, to wit, 42 gallons of whiskey containing “foreign properties or poisonous ingredients to the human system in violation of G.S. 14-329 * * (Emphasis added.)
In our opinion, these bills as drawn do not require the State to show that any foreign properties contained in the whiskey were poisonous to the human system.
In light of the evidence offered by the State in the trial below, the bill or bills should have charged that the defendants unlawfully, wilfully and feloniously did manufacture, sell, or deal out spirituous liquors to be used as a drink or beverage, to wit, 42 gallons of whiskey, containing foreign properties and ingredients poisonous to the human system, to wit, lead salts and isopropyl alcohol, in violation of G.S. 14-329, etc. S. v. Albarty, 238 N.C. 130, 76 S.E. 2d 381; S. v. Faulkner, 241 N.C. 609, 86 S.E. 2d 81; S. v. Jones, 242 N.C. 563, 89 S.E. 2d 129; S. v. Helms, 247 N.C. 740, 102 S.E. 2d 241.
In S. v. Liles, 78 N.C. 496, it is said: “Where the words of a statute are descriptive of the offense, the indictment should follow the language and expressly charge the described offense on the defendant, so as to bring it within all the material words of the statute * * Nothing can be taken by intendment.” This statement was cited with approval in S. v. Jackson, 218 N.C. 373, 11 S.E. 2d 149.
*310In the last cited case, it is said: “An indictment for an offense created by statute must be framed upon the statute, and this fact must distinctly appear upon the face of the indictment itself; and in order that it shall so appear, the bill must either charge the offense in the language of the act, or specifically set forth the facts constituting the same.”
In S. v. Greer, 238 N.C. 325, 77 S.E. 2d 917, Parker, J., speaking for the Court, said: “The authorities are in unison that an indictment, whether at common law or under a statute, to be good must allege lucidly and accurately all the essential elements of the offense endeavored to be charged. The purpose of such constitutional provisions is: (1) such certainty in the statement of the accusation as will identify the offense with which the accused is sought to be charged; (2) to protect the accused from being twice put in jeopardy for the same offense; (3) to enable the accused to prepare for trial, and (4) to enable the court, on conviction or plea of nolo contendere or guilty to pronounce sentence according to the rights of the case. S. v. Cole 202 N.C. 592, 163 S.E. 594; S. v. Gregory, 223 N.C. 415, 27 S.E. 2d 140; S. v. Morgan, 226 N.C. 414, 38 S.E. 2d 166; S. v. Miller, 231 N.C. 419, 57 S.E. 2d 392; S. v. Gibbs, 234 N.C. 259, 66 S.E. 2d 883.” S. v. Walker, 249 N.C. 35, 105 S.E. 2d 101.
In the last cited case, this Court said: “And while it is a general rule prevailing in this State that an indictment for a statutory offense is sufficient if the offense be charged in the words of the statute, S. v. Jackson, 218 N.C. 373, 11 S.E. 2d 149, the rule is inapplicable where as here the words do not in themselves inform the accused of the specific offense of which he is accused, so as to enable him to prepare his defense or plead his conviction or acquittal as a bar to further prosecution for the same offense, as where the statute characterizes the offense in mere general or generic terms, or does not sufficiently define the crime or set forth all its essential elements. In such situation the statutory words must be supplemented by other allegations which so plainly, intelligibly and explicitly set forth every essential element of the offense as to leave no doubt in the mind of the accused and the court as to the offense intended to be charged.” See also S. v. Banks, 247 N.C. 745, 102 S.E. 2d 245.
In our opinion, in order for the State to sustain a conviction upon an indictment based on the provisions of G.S. 14-329, the State must show that the defendant did manufacture, sell, or deal out spirituous liquors, to be used as a drink or beverage, containing poisonous foreign properties or ingredients in such quantity as to be injurious or dangerous to the human system.
*311The assignment of error by each defendant to the refusal of the court below to sustain his motion in arrest of judgment, is sustained. The verdict and sentences of imprisonment entered below are vacated.
The State, if so advised, may proceed against the defendants upon a proper bill or bills of indictment. S. v. Cox, 244 N.C. 57, 92 S.E. 2d 413.
We deem it unnecessary to discuss the remaining assignments of error.
Judgments arrested.